
	
		I
		111th CONGRESS
		2d Session
		H. R. 5921
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. McNerney
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 10, United States Code, to provide for the
		  payment of an additional death gratuity on behalf of a member of the Armed
		  Forces killed in action in an amount equal to all social security taxes paid by
		  the member before and during the military service of the member and taxes paid
		  on self-employment income, to be derived from the Federal Old-Age and Survivors
		  Insurance Trust Fund.
	
	
		1.Short titleThis Act may be cited as the
			 Support for Families of the Fallen
			 Act.
		2.Repayment of
			 social security taxes and taxes on self-employment income previously paid by
			 members of the Armed Forces killed in action
			(a)Repayment as
			 additional death gratuity; source of fundsSection 1478 of title 10, United States
			 Code, is amended by inserting after subsection (b) the following new
			 subsection:
				
					(c)(1)In the case of a member of the armed forces
				who is killed in action, the amount of the death gratuity specified in
				subsection (a) shall be increased by an amount equal to the total amount of
				taxes imposed under section 3101(a) of the Internal Revenue Code of 1986 on the
				income of the member based on wages received by the member, before and during
				the military service of the member, with respect to employment during each
				calendar year beginning before the date of the member’s death and the total
				amount of the taxes imposed under section 1401(a) of such Code for each taxable
				year beginning before such date on the self-employment income of the member,
				adjusted, with respect to such taxes paid for any such calendar year or taxable
				year, in the same manner as wages and self-employment income credited to
				benefit computation years are adjusted under section 215(b)(3) of the Social
				Security Act (42 U.S.C. 415(b)(3)).
						(2)The amount of the additional death gratuity
				required by paragraph (1) shall be calculated by the Secretary of the Treasury
				and shall be paid out of available funds in the Federal Old-Age and Survivors
				Insurance Trust Fund.
						(3)In paragraph (1), the term
				killed in action means the death of a member of the armed
				forces—
							(A)attributable to an injury for which the
				member was awarded the Purple Heart; or
							(B)incurred (as determined under criteria
				prescribed by the Secretary of Defense)—
								(i)as a direct result of armed
				conflict;
								(ii)while engaged in hazardous
				service;
								(iii)in the performance of duty under
				conditions simulating war; or
								(iv)through an instrumentality of
				war.
								.
			(b)Effective
			 dateSubsection (c) of
			 section 1478 of title 10, United States Code, as added by subsection (a),
			 applies with respect to any member of the Armed Forces killed in action (as
			 defined in such subsection (c)) on or after September 11, 2001.
			
